Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.





Claims 1,3,5 are rejected under 35 U.S.C. 103 as being unpatentable over Allen 9710783 in view of Douglas 20210245956

Regarding Claim 1, Allen discloses
a management device which manages a storage state of a tire set in a storehouse provided with a plurality of storage spaces each capable of storing a single tire set; 
Allen discloses a system for storing tires.  (Allen, abstract).
a worker terminal which is used by a worker working to unload or store the tire set; and 

Allen discloses that instructions may be shown on a worker device.  (Allen, col.16,lns.28-36, “To retrieve tire(s) from inventory, an operator may input a tire identifier, or select a tire identifier within a “retrieve tires from inventory” interface displayed by the controller 800 on the display device. The operator may, for example, input a quantity and description of the tire(s) to be retrieved. The controller 800 maps each descriptor to a storage location using the storage map 802 and invokes movement of the tire at that storage location to the first longitudinal position 402a.”)


an annunciator which is provided on each of the storage spaces and, when switched on, generates a visual or audible change to draw the worker’s attention to a corresponding storage space; 
(Allen,col.18,ln.63-col.19,ln.22, “Removing a tire from inventory reverses the process of FIG. 9F. For example, an operator may select “retrieve tire from inventory” on the interface displayed by the controller 800 on the display device. The interface then displays “select tire(s) to be removed.” The operator can then scroll down a list of the stored tires and select one or more desired tires. An operator may also input a tire size, model and quantity rather than selecting an identifier of an individual tire. In either case, the storage array, through the operation of the rollers 102, nudgers 600, plates 501, and elevator, delivers the tires ordered to either the first longitudinal position j=1 of the lowest tier k=1 or, if the tires ordered were stored on tiers k>1, to the elevator deck 412, which descends to floor level with the desired tires.  The indicator lights G=1 to L at each horizontal position i=1 to L on the lowest tier k=1 having a desired tire located thereon are then caused by the controller 800 to blink green, indicating that the tire located at the first longitudinal position is ready to be retrieved. The operator then removes the tires manually from the first longitudinal position j=1 of the lowest tier k=1 or the elevator or plates 501 under the selected tires can rise and kick them out to the area in front of the storage array. The sensors S=1 to L on the lowest tier k=1 and on the elevator deck 412 verify that the tires have been removed, i.e. are no longer sensed, and the controller 800 adjusts the storage map 802 and its inventory records accordingly.”)

Allen does not explicitly disclose
wherein: when the tire set is unloaded or stored, the management device displays on the worker terminal an address of the storage space in the storehouse where the tire set is to be taken out or stored, 
Douglas is directed to a system for directing humans/robots to pick items from a storage facility.  (Douglas, abstract; summary).  Douglas discloses a picker may be given locations of items by the system.  (Douglas, para 0048, “The map data 122 may include data reflecting the 2 or 3 dimensional layout of the facility including the location of modular storage units 601, picking areas, lanes, equipment 110, storage shelving units, items, AGVs, etc. Map data 122 may indicate the attributes of the order fulfillment facility, including attributes of areas of the facility (e.g., one or more pick-to-cart areas 302, high-density storage areas 304, induction areas 308, finalizing areas 314, pick-cell stations 316, replenish stations, etc.). For example, attributes of zones may include the number, quantity, and location of shelving units or bays, modular storage units 601, items, guidance system locators or markers, etc. In some instances, the map data may include locations of items, picks, or other tasks, boundaries of zones, locations of pickers or other equipment, or other data.”). 

and also switches on the annunciator provided on the target storage space.
Douglas discloses a picker may be given instructions by the system and the system may coordinate visual cues to assist the picker.  (Douglas, para 0151, “ At 430, the picking system 108 may transmit data to a picker client device 144 describing one or more tasks, as described above and, at 432, the picker client device 144 may receive the task(s) and provide the same to pickers. In some implementations, the picking system 108 may output an instruction to a picker on an output device, the instruction identifying the item and quantity to be picked at that location. In some implementations, the picking system 108 may coordinate lights or screens on the cart indicating into which carton an item is to be placed and/or lights on a shelving bay/location of the item in the pick-to-cart area 302 indicating the storage location of the item. Other systems, such as audio (e.g., pick-to-voice), a mobile computing device indicating the location of the item, etc., are possible.”)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Allen with the worker assistance of Douglas with the motivation of efficiently managing inventory.  (Douglas, background)

Regarding Claim 3, Allen and Douglas disclose the system of claim 1
further comprising: a tire sensor which is provided in the respective storage spaces to detect the presence or absence of the tire set in the storage spaces; and the management device manages the progress of the unloading and storing work of the tire set in accordance with the detection result of the tire sensor. 
Douglas discloses that a storage apparatus could comprise a sensor that would detect tire status and update inventory.  (Douglas, col.8,lns.20-26, “Specifically, the sensor 408a-408j will be located close enough to sense an electronic chip in the spinning tire but not be impacted by the largest or smallest possible tire that may be stored in the storage array. The sensor 408a-408j may be an RFID (radio frequency identifier) reader, electronic chip reader, or other sensing device. The sensors 408a-408j may also be any other type of sensing device, such as a camera for reading visual symbols, a bar code scanner, any other optical code scanner (e.g. QR (quick response) code scanner), and the like. Accordingly, tires may have RFID tags, optical codes, or other sensible structures secured thereto in accordance with the type of sensor 408a-408j that is used. In this manner, as each tire rolls onto the tier 401, the sensor 408a-408j may detect the tire and extract an identifier of the tire, thereby enabling automated identification of the tire for inventory management purposes as discussed in greater detail below.
Specifically, the sensor 408a-408j will be located close enough to sense an electronic chip in the spinning tire but not be impacted by the largest or smallest possible tire that may be stored in the storage array. The sensor 408a-408j may be an RFID (radio frequency identifier) reader, electronic chip reader, or other sensing device. The sensors 408a-408j may also be any other type of sensing device, such as a camera for reading visual symbols, a bar code scanner, any other optical code scanner (e.g. QR (quick response) code scanner), and the like. Accordingly, tires may have RFID tags, optical codes, or other sensible structures secured thereto in accordance with the type of sensor 408a-408j that is used. In this manner, as each tire rolls onto the tier 401, the sensor 408a-408j may detect the tire and extract an identifier of the tire, thereby enabling automated identification of the tire for inventory management purposes as discussed in greater detail below.”)

Regarding Claim 5, Allen and Douglas disclose the system of claim 1
an identifier reader which is provided in each of the storage spaces to read an identifier attached to the tire set stored in the storage space, and transmit the read result to the management device.
Douglas discloses that a storage apparatus could comprise a sensor that would detect tire status and update inventory.  (Douglas, col.8,lns.20-26, “Specifically, the sensor 408a-408j will be located close enough to sense an electronic chip in the spinning tire but not be impacted by the largest or smallest possible tire that may be stored in the storage array. The sensor 408a-408j may be an RFID (radio frequency identifier) reader, electronic chip reader, or other sensing device. The sensors 408a-408j may also be any other type of sensing device, such as a camera for reading visual symbols, a bar code scanner, any other optical code scanner (e.g. QR (quick response) code scanner), and the like. Accordingly, tires may have RFID tags, optical codes, or other sensible structures secured thereto in accordance with the type of sensor 408a-408j that is used. In this manner, as each tire rolls onto the tier 401, the sensor 408a-408j may detect the tire and extract an identifier of the tire, thereby enabling automated identification of the tire for inventory management purposes as discussed in greater detail below.
Specifically, the sensor 408a-408j will be located close enough to sense an electronic chip in the spinning tire but not be impacted by the largest or smallest possible tire that may be stored in the storage array. The sensor 408a-408j may be an RFID (radio frequency identifier) reader, electronic chip reader, or other sensing device. The sensors 408a-408j may also be any other type of sensing device, such as a camera for reading visual symbols, a bar code scanner, any other optical code scanner (e.g. QR (quick response) code scanner), and the like. Accordingly, tires may have RFID tags, optical codes, or other sensible structures secured thereto in accordance with the type of sensor 408a-408j that is used. In this manner, as each tire rolls onto the tier 401, the sensor 408a-408j may detect the tire and extract an identifier of the tire, thereby enabling automated identification of the tire for inventory management purposes as discussed in greater detail below.”)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Allen 9710783 in view of Douglas 20210245956 in view of Official Notice


Regarding Claim 2, Allen and Douglas disclose the system of claim 1

Allen does not explicitly disclose
the management device switches off the annunciator provided on the storage space when the tire set is taken out from the target storage space or the tire set is stored in the target storage space. 
The examiner notes that Allen discloses a system operated light (e.g. an annunciator) indicating where to store a tire.  (See prior art rejection of claim 1).  Allen does not explicitly disclose that the light is switched off.  The examiner takes official notice that it is old and well known for indicator lights to be switched off by a system when the indicator condition is satisfied.  For example, a supermarket checkout kiosk may flash a light indicating it is ready for a customer, and the light will extinguish when a new customer begins checkout.  It can be seen that all the claimed elements are taught by Allen, Douglas or Official notice. Extinguishing a light by official notice does not change the functions taught by Allen or Douglas.  Storing goods would be performed the same way.  Since the function of the elements in Allen, Douglas and official notice do not interfere with each other the results would be predictable. It would have been obvious to one of ordinary still in the art to include in the system of Allen and Douglas with a light switch off as taught by official notice since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Allen 9710783 in view of Douglas 20210245956 in view of Bacco 7693758

Regarding Claim 4, Allen and Douglas disclose the system of claim 3

Allen does not explicitly disclose
wherein: the management device outputs an alarm when the tire sensor provided in the storage space which is not an object of the unloading and storing work has a change in the detection result of the presence or absence of the tire set.
Bacco is directed to an inventory management system.  (Bacco, background).  Bacco discloses that an inventory system may sense that an item is misplaced an alert a worker of the fact.  (“(62) Accordingly, the agent can evaluate whether the wrong item was pulled, replace the item in the respective inventory location 106 if such was the case, and pick the correct item from the correct inventory location 106. Also, if an individual places items in the wrong inventory location 106 in a manner inconsistent with a predefined stocking order that requires items be placed in certain inventory locations 106, an alarm may be triggered contemporaneously with the stocking activity in the area of the individual to inform them that they have misplaced items. This advantageously prevents the negative consequence of such items being lost, thereby resulting in unwanted inventory shrinkage.”, col.12,lns.60-67)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Allen and Douglas with the alarm of Bacco with the motivation of correctly placing inventory.  Id.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Allen 9710783 in view of Douglas 20210245956 in view of Ishida 20220108234

Regarding Claim 6, Allen and Douglas disclose the system of claim 1

Allen does not explicitly disclose
the management device includes a reservation database which records a tire set receiving or depositing reservation transmitted from outside and a storehouse database which records the arrangement of the tire sets in the storehouse; and
when the management device receives a work initiation instruction from the worker terminal, it specifies the location where the tire set is to be taken out and stored in the storehouse in accordance with the reservation database and the storehouse database.

Ishida discloses a system for directing a user to an available rental space.  (Ishida, abstract, “A rental space includes a host connected to the Internet and a terminal device that receives information input from the user to the host, and the host includes a reservation manager that manages reservation information on use reservation received from the terminal device, an equipment manager that manages equipment information on equipment stored in a warehouse, and a management controller that controls the reservation manager and the equipment manager. The management controller generates a transportation command for transporting the equipment to a reserved room on a reservation date and time on the basis of the reservation information and the equipment information, and a transportation control unit receives the transportation command from the management controller via the Internet, and causes a transportation unit to transport the equipment to the reserved room by the reservation date and time based on the transportation command.”).  Ishida discloses that the system employs space and reservation databases.  (“The storage 40 includes a spatial information storage 41 that stores information of all the rooms 20 to be managed, a reservation storage 42 that stores the reservation information including reservation date and time and the number of users who use the room 20, an equipment storage 43 that stores the equipment information on the equipment B stored in the warehouse 24, and an allocation storage 44 that stores allocation information of the room 20. When the reservation manager 31 receives the reservation from the user, the management controller 30 causes the reservation storage 42 to store the reservation information on the basis of the reservation information and the information of all the rooms 20 stored in the spatial information storage 41.”, Ishida, para 0026).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Allen and Douglas with the reservation of Ishida with the motivation of renting space.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Allen 9710783 in view of Douglas 20210245956 in view of Roth 20200285817


Regarding Claim 7, Allen and Douglas disclose the system of claim 1

Allen does not explicitly disclose
a pallet on which four tires configuring the tire set are placed in a vertically stacked state; and
a platform cart which has wheels on its bottom surface and on which the four tires are placed and fixed together with the pallet; wherein:
the tire set is stored in the storage space in a state placed on the pallet and transported in a state placed on and fixed to the platform cart.
Roth is directed to a stacked RFID inventory management system.  (Roth, abstract; fig. 3).  Roth discloses that goods may be moved on pallets on top of wheeled carts.  (Roth, para 0027, “When an item is picked from the active inventory 210 and moved into the aisle and placed on a pallet 212 (as illustrated), cart, or other movable platform, etc., the RFID signal from the fixed overhead RFID reader 202 can interrogate the picked item 214 which was previously blocked from being interrogated by the RFID barrier 204. The RFID based hands-free stock picking system 200 can determine that a picked item 214 has been removed from the active inventory 210 by comparing the tabulated responses from the replenishment inventory 208 and the additional received response from the picked item 214.”)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Allen and Douglas with the pallet/cart of Roth with the motivation of storing goods.  (Roth, abstract).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Allen 9710783 in view of Douglas 20210245956 in view of High 9896315

Regarding Claim 8, Allen and Douglas disclose the system of claim 1

the plurality of storage spaces are arranged vertically in two or more stages in the storehouse; 
(Allen, fig. 4b)

Allen does not explicitly disclose
and the management device determines the number of stages of the storage spaces for storing the tire sets depending on the size of the tire set. 

High is directed to a customer order fulfillment system.  (High, abstract).  High discloses that is known to evaluate the size of a storage item and to allocate it more than one storage location.    (High, col.35, lns.3-40, “In some embodiments, the central computer system may further take into consideration and/or determine how an order is to be delivered to a customer. The fulfillment to a customer might be through one of many ways, such as but not limited to: pickup by the customer in the shopping facility or other pick-up location; shipment from the shopping facility to a customer specified delivery location (e.g., third party carrier, or the like); direct delivery from the store to the customer (e.g., through a shopping facility delivery service), or other such delivery methods. One or more delivery processes are typically followed depending on the intended mode of delivery. For example, when a customer is scheduled to pick up the ordered one or more products at the shopping facility, a two-step process may include: the collection or assembly of the order into one or more storage containers at one or more storage locations (e.g., based on temperature storage restrictions, item size, number of items, expected pickup date and time, etc.); and, the collection of the storage containers and delivery to the customer pickup location once the customer has arrived.”)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Allen and Douglas with the space determination of High with the motivation of storing goods. Id.  



Conclusion








Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN C CHEIN/Primary Examiner, Art Unit 3687